PER CURIAM.
The appellant was informed against in a two-count information. Under Count I, he was charged with breaking and entering a dwelling with intent to commit a felony. Under Count II, he was charged with grand larceny. Following a non-jury trial, he was convicted of the charge under Count I, and convicted of the lesser included offense of petit larceny under Count II, and sentenced to two years in the State penitentiary.
On this appeal, the appellant contends that his sentence was excessive; that he was convicted of no more than a misdemeanor. The conviction under Count I carried a maximum penalty of five years in the State penitentiary [because the value of the goods taken was established at less than $100.00]. See: § 810.05 Fla.Stat., F.S.A. The imprisonment being in the State prison, it was a felony. See: § 775.-08 Fla.Stat., F.S.A. The sentence being within the limit set by the statute, no error has been demonstrated in this regard nor in the other contentions raised by the appellant.
Therefore, the action of the trial judge here under review is hereby affirmed.
Affirmed.